UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

_y. - ORDER

CARL ANDREWS,
$8 19 Cr. 131 (PAE)

Defendant.

 

 

The Government has submitted a motion requesting that,
in connection with the trial scheduled to begin on March 9,
2020, the Court: (1) close the courtroom to the general public
for the limited period during which an undercover officer (the
“UC”) with the Suffolk County Police Department (“SCPD”) will
testify; 2) allow the UC to testify without providing his real
name, instead using a pseudonym; and (3) prohibit the use of all
non-official recording and photographic devices and methods,
including sketching, during the UC’s testimony.

With respect to the Government’s request to close the
courtroom during the UC’s testimony, the Court has considered the
four-factor test set forth in Waller v. Georgia, 467 U.S. 39, 43
(1984). The Court finds as follows: (1) the UC has conducted
undercover operations into drug trafficking and other criminal

activity in Suffolk County, New York, and continues to engage in
such operations; (2) were the UC’s identity to become known to
residents of the neighborhoods in which he works, his safety and
that of other agents with whom he works would be in danger; (3)
the Government’s interest in protecting the. UC’s safety and in
maintaining the continued effectiveness of ongoing undercover
investigations is a compelling and overriding interest, which
would be seriously prejudiced by requiring the UC to testify in
an open courtroom; (4) there are no reasonable alternatives to
the requested partial closure of the courtroom that would both
adequately protect the compelling interest in preserving the
uc's safety and the defendant’s right to a fair trial; and (5)
because the defendant’s immediate family will be permitted in
the courtroom during the UC’s testimony, the transcript of the
proceeding will be made available to the public at no cost
within 24 hours, a pool reporter designated by. the SDNY
press corps will be permitted access to the courtroom
during the UC's testimony, and a live audio feed in
another -courtroom also will be provided, the proposed partial
courtroom closure is no broader than necessary to protect the
uC’s safety and the integrity of ongoing investigations.

The Government further requests that the UC be
permitted to testify without providing his true name, instead

using only a pseudonym. The Court has considered this request
and finds as follows: (1) the Government's legitimate
concerns about the risk that the UC might be recognized
would be heightened if his name were publicly disclosed; (2)
testimony about the UC’s name in no way goes to guilt ofr
innocence; (3) the limited anonymity sought by the Government
is not outweighed by the defendant's right to Cross~
examination, because the Government has provided and will
continue to provide any impeachment material for the UC and
has agreed to provide the UC’s real name to defense counsel
on an attorney’s-eyes-only basis, which will allow the defense
to fully investigate the UC, in order to prepare for
cross-examination; and (4) the limitation sought by the
Government that defense counsel not inquire in open court as
to the UC’s true name and not provide that name to anyone
else, including the defendant, is reasonable and no more
burdensome than necessary.

Finally, to ensure that the UC’s identity is not made
publicly known, the use of all non-official recording. and
photographic devices and methods, including sketching, is

prohibited during the UC’s testimony.
Accordingly, for the foregoing reasons, the
Government’s motion is GRANTED.
SO ORDERED.

Dated: March A, 2020
New York, New York

o A an \ : i , {i f

=

ft
“VY

meget

 

HON. PAUL A. ENGELMAYER
UNITED STATES DISTRICT JUDGE
